Citation Nr: 0801812	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  00-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) prior to January 14, 2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from January 14, 2004 to the present.  

3.  Entitlement to service connection for a seizure 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1997 and January 1999 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  These matters were remanded in June 
2003 for further development.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2002.  A transcript 
of the hearing is associated with the veteran's claims 
folder. 

The Board notes that the January 1999 rating decision that is 
the subject of this appeal granted service connection for 
PTSD and assigned a 10 percent rating effective September 11, 
1996 (the date of receipt of the claim).  The RO subsequently 
issued a May 2000 rating decision in which it granted an 
increased rating to 30 percent effective September 11, 1996.  
The RO then issued a November 2005 rating decision in which 
it granted a 50 percent rating for PTSD effective January 14, 
2004.  Consequently, the PTSD issue involves two distinct 
time periods enumerated above.    

The issues of entitlement to a rating in excess of 50 percent 
for PTSD for the period January 14, 2004 to the present, and 
entitlement to service connection for a seizure disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to January 14, 2004, the veteran's service-connected 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  
 

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for service-connected PTSD prior to 
January 14, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  Under this law and 
applicable regulations, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2004 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the RO issued a March 2006 
correspondence that fully complied with Dingess.  Once again, 
the veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations in October 1998, April 2000, and March 2003, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue of the proper rating to be 
assigned prior to February 14, 2004, have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

With regard to the issue being addressed on the merits in 
this decision, VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran underwent a VA examination in October 1998.  The 
examiner noted that he had not had any psychiatric 
hospitalizations.  He was a combat veteran who sustained 
shrapnel wounds.  In an industrial accident, he sustained 
burns on 40 to 50 percent of his body and lost his right eye.  
He complained of blackouts (in which he stares into space and 
loses time), increased startle response, intrusive thoughts 
about Vietnam, isolative behaviors in large crowds, 
occasional depressed mood, and anxiety with gastrointestinal 
distress.  He stated that his hobbies have changed (he no 
longer enjoys hunting and fishing since Vietnam).  He 
reported that he has been a maintenance man at an electric 
company for 28 years.  He job was stable.  He has been 
married since 1970.  He has one son and one daughter; and his 
marriage was described as good.  He reported good social 
functioning at work (getting along with his boss); and good 
social functioning at home with his wife.  

Upon examination, the veteran was casually dressed and in no 
acute distress.  His speech was clear and concise with no 
evidence of a thought disorder or elusions.  He reported 
vague occasional auditory hallucinations (such as someone 
saying his name).  His thought processes were linear and 
logical.  His mood was "fair" on medications.  His affect 
was euthymic through most of the interview, and occasionally 
tearful when discussing Vietnam.  He was oriented to time, 
place, and person.  He was able to recall President Clinton, 
and slowly recalled Bush and Reagan.  He was able to recall 
three out of three objects immediately; and two out of three 
objects after five minutes.  He denied suicidal ideation; and 
he concentrated for safety.  The examiner noted hat the 
veteran appeared to be fairly high functioning (a job for 28 
years, a stable marriage, and good social interaction).  The 
veteran was unsure if his blackouts were the result of PTSD 
or a history of epilepsy.  The examiner diagnosed the veteran 
with PTSD and epilepsy.  He assessed the veteran with a 
Global Assessment of Functioning (GAF) score of 70.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2007).

The veteran underwent another VA examination in April 2000.  
He was still employed full time at his job of 30 years.  He 
continued to report flashbacks of his Vietnam experiences.  
He has dreams of killing; and then when he sees the bodies of 
those killed, they are his mother, father, son, or daughter.  
He cried and showed considerable emotion when talking about 
his war buddies who were killed.  He likes to get away from 
the town and crowds.  He has few community interests; but 
likes to go to church.  At his job, he does not like anyone 
to be behind him, or touch him, because he startles easily.  
He reported frequent nightmares, and variable sleep quality.  
His appetite was good; his moods were variable.  He stated 
that "there are points at which I feel like I'd be better 
off to end my life."  He has intermittent suicidal thoughts 
but no history of attempts.  

Upon examination, his hygiene and grooming were good.  He was 
moderately spontaneous.  Affect was profoundly blunted and 
sad.  He sobs when talking about Vietnam.  His intellect 
appeared to be low average.  He was oriented to all three 
spheres.  He reported auditory hallucinations (hearing his 
name called out when no one is around).  He denied homicidal 
and suicidal attempts; but admitted to occasional suicidal 
ideation (particularly passive).  He could recall two out of 
three objects at five minutes; and he could recall the third 
object with a hint.  He knew the name of the vice president, 
and several current events.  He could perform simple 
calculations in his head.  He was diagnosed with PTSD, mild; 
and depression.  He was given a GAF score of 65.  The 
examiner noted that the veteran is able to retain a license; 
drive a car; and work a non-skilled job for 30 years.  His 
family was stable and he had no history of chemical 
dependency.  He was mildly to moderately symptomatic from 
PTSD and depression.  

The veteran underwent an outpatient psychosocial assessment 
in September 2001.  He reported intrusive thoughts, 
distressing dreams, and both emotional and physiological 
responses to reminders.  He met the criteria for avoidance 
symptoms; and had a sense of a foreshortened future.  He 
reported trouble sleeping, difficulty concentrating, 
hypervigilance, and exaggerated startle.  Upon examination, 
he was alert and fully oriented.  He could easily and openly 
discuss his frustration with the VA system and his desire for 
compensation.  He was diagnosed with PTSD, mild; and a major 
depressive disorder.  He was given a GAF score of 54 for 
moderate symptoms.  

A February 2002 outpatient treatment report reflects a GAF 
score of 68.  An April 2002 treatment report noted that the 
veteran was very worried about not being able to continue 
working.  The examiner noted that he had a full array of PTSD 
symptoms and that his GAF was 45 at best.      

The veteran underwent another VA examination in March 2003.  
He was employed full time; but stated that he and his 
colleagues were told that they must quit by May 2003, or else 
they will lose their severance pay.  (The Board notes that 
outpatient medical records and the veteran's testimony at his 
August 2002 Board hearing reflect that the plant where he 
worked was downsizing, and would ultimately close down in 
July 2003.  As such, the veteran was not asked to quit as a 
result of an inability to do his job).  In any case, the 
veteran was soon to be unemployed.  He was very concerned 
about the prospects of unemployment because of his visual 
impairment and PTSD symptoms.  He wanted to take vocational 
training; but had not found any schools close to where he 
lives.  He reported ongoing nightmares and flashbacks of 
experiences in Vietnam.  He has recurrent dreams of 
firefights and killing people (again, in the dreams, these 
people turn out to be his mother, father, or daughter).  He 
also has dreams of seeing a plane crash into his troops.  He 
has frequent flashbacks; and nightmares of being captured and 
tortured.  He also had significant avoidance phenomena.  He 
avoids crowds and large groups of people whenever possible; 
and stated that he prefers to be alone.  He does enjoy 
spending time with his four granddaughters.  He dislikes it 
when people come up on him suddenly.  It causes him to be 
startled very easily.  He avoids war movies and any news 
regarding the war.  He reported increasing irritability, 
particularly with the thought of losing his job.  He is 
hypervigilant and has an exaggerated startle response.  He 
reported that his sleep has improved with medication (which 
includes 100 mg. of Trazodone at bedtime, and 2 mg. of 
Klonopin twice per day).  He also recently began taking 10 
mg. of Citalopram each morning for depressive symptoms.  He 
reported episodic suicidal thoughts which he stated were 
increasing in frequency.  He denied any previous suicidal 
attempts.  He fatigues easily and has had a recent decrease 
in appetite.  He began to cry when he showed the examiner a 
picture of a C-113 that had been shot down.  He stated that 
he had to listen to them burn to death.  

The veteran stated that his blackout sells occur almost 
daily; and he has had difficulty getting jobs as a result of 
them.  When they occur, he loses control of everything he 
does.  His limited vision and a restricted license also limit 
his ability to find a job.  He would like to return to school 
to get training to do small engine repair or veterinary work.  
He reported few hobbies; but he does enjoy traveling with his 
wife.  He also enjoys spending time with his children and 
grandchildren.  He is active in the church on a regular 
basis.  

Upon examination, the veteran was casually dressed, and was 
pleasant and cooperative.  His speech was soft spoken and 
monotone.  His mood appeared dysphoric, and was described by 
the veteran as "very concerned about what his future 
holds."  His affect was blunted.  Overall, his thought 
processes were goal directed without any evidence of 
psychosis.  He reported a previous history of auditory 
hallucinations approximately once per week.  The 
hallucination is typically hearing someone call his name when 
there is no one around.  There was no gross evidence of any 
psychosis or thought disorder.  There was no mania or 
hypomania.  His memory was intact for immediate, recent, and 
remote evens.  He denied any active suicidal ideation at the 
time of the examination; but stated that the thoughts are 
"increasing."  There is no history of any attempts.  The 
examiner diagnosed the veteran with combat related PTSD; mild 
to moderate major depression; and seizures versus 
pseudoseizures.  He assessed the veteran with a GAF of 41-50.  
The examiner stated that the veteran's primary stress is his 
impending unemployment.     

A July 2003 psychiatric progress note reflects that the 
veteran reported improved sleep; good appetite; being able to 
function independently; and being able to enjoy activities.  
His memory was also improved and he reported that his current 
medications greatly improved most of his symptoms.  He denied 
flashbacks or nightmares lately; and he reported improved 
social engagement.  He socialized with more people and was 
less avoidant in his interaction with others.  Upon 
examination, he was cooperative and had relaxed facial 
expressions.  Auditory comprehension was adequate and oral 
delivery was effective.  He was able to initiate topics 
appropriately.  He described his mood as "good,...normal,...much 
better..."  The range of emotional reactions was relevant to 
the thought content and situation.  He showed no impairment 
reflective of disordered mentation.  His thoughts were clear, 
coherent, well organized, and relevant to the subject at 
hand.  Responses were coherent with questions asked.  All 
components of memory were grossly normal.  He was diagnosed 
with chronic PTSD.  The examiner noted that he had a poor 
support system and financial problems.  He assessed a GAF of 
75.  October 2003 outpatient treatment reports reflected 
similar findings.  

In order to warrant a rating in excess of 30 percent, the 
veteran's PTSD must be manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes that through May 2003, the veteran was 
working a full time job.  He lost his job in May 2003 because 
the plant where he worked was downsizing in anticipation of 
shutting down completely (which it did in July 2003).  There 
is no indication that his PTSD caused occupational 
impairment.  In terms of social impairment, the veteran is 
married, enjoys traveling with his wife; and he enjoys 
spending time with his children and grandchildren.  He is 
also active in the church.  His PTSD symptoms have been 
described as either mild or moderate.  

Moreover, through January 13, 2004, the veteran had shown 
few, if any, of the enumerated symptoms in the criteria for a 
50 percent rating.  The Board does acknowledge that the PTSD 
symptoms have varied to some extent and that GAF scores have 
also varied.  However, the overall evidence does not 
persuasively show that the criteria for a rating in excess of 
30 percent were met any any time(s) prior to January 14, 
2004.  As such, the Board finds that a preponderance of the 
evidence is weighs against a rating in excess of 30 percent 
for PTSD prior to January 14, 2004.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for PTSD prior to 
January 14, 2004 must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

A rating in excess of 30 percent for PTSD prior to January 
14, 2004, is not warranted.  To this extent, the appeal is 
denied.  


REMAND

The Board notes that the veteran's most recent VA psychiatric 
examination is dated March 2003 (almost five years ago).  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Since the March 2003 examination, the veteran has 
sought extensive outpatient treatment.  He has also been 
hospitalized as a result of his PTSD.  The Board finds that a 
more recent psychiatric examination is warranted. 

Regarding the veteran's service connection claim for a 
seizure disorder, the Board notes that he underwent a VA 
examination in March 2003.  The examiner noted that he has 
"frequent episodes of alteration in consciousness that are 
atypical for seizure...these episodes have caused him 
significant disability, in that he has had four motor vehicle 
accidents and some trouble at work."  The examiner believed 
that prolonged video EEG would offer the best chance at 
diagnosing whether these episodes are epileptiform or 
directly related to PTSD.  An October 2004 addendum to the 
examination report noted that the veteran had a 38 hour EEG 
to investigate for possible seizures.  The study failed to 
capture one of the veteran's typical spells.  Consequently, 
the study was deemed inconclusive.  

The veteran stated, in a December 2004 correspondence, that 
he underwent an EEG at the Vanderbilt University Medical 
Center on November 29, 2004 to December 3, 2004.  He further 
stated that Dr. Gregory Matthews told him that his seizures 
(or blackout "spells") are caused by his PTSD.  Despite the 
numerous records in the claims file (including a January 2005 
outpatient treatment report that states that the Vanderbilt 
EEG was faxed to Neurology Service) the claims file does not 
contain the Vanderbilt EEG or an opinion from Dr. Matthews.  
A February 2005 treatment report states that the veteran's 
"spells likely are dissociative spells, maybe associated 
with PTSD."  

Finally, the Board notes that the veteran's "seizures" 
(often referred to as blackout "spells") are atypical, and 
are not necessarily the type that would be diagnosed as 
epilepsy.  However, the medical records do appear to document 
a disability manifested by blackout spells.  Therefore, in 
its readjudication of the claim, the RO should address not 
only a "seizure" disorder, but any disability manifested by 
blackout spells.   

Since there appears to be medical evidence from Vanderbilt 
University Medical Center (and specifically from Dr. Gregory 
Matthews) that is not yet in the claims file; and given that 
the medical records are still inconclusive regarding both the 
nature of the disability and its etiology; the Board finds 
that further development is necessary before adjudication of 
the claim is possible.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request pertinent medical records from 
Vanderbilt University Medical Center, 
specifically the report of the EEG 
reportedly conducted from November 29, 
2004 to December 3, 2004, and any 
examination reports of Dr. Gregory 
Matthews.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
PTSD.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be reported 
in accordance with VA rating criteria for 
PTSD.  

The PTSD examiner, after reviewing the 
claims file and examining the veteran, 
should also offer an opinion as to 
whether the reported "spells" and 
"disassociative" episodes experienced 
by the veteran are part and parcel of the 
PTSD.  If the examiner cannot offer an 
opinion without resort to speculation, he 
or she should so state. 

3.  The veteran should be scheduled for 
an appropriate neurological VA 
examination to ascertain the nature and 
etiology of the claimed "seizures," 
which appear to also be described on 
occasion as "spells" and 
"disassociative" periods.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.

The examiner, after reviewing the claims 
file and examining the veteran, should 
offer an opinion as to whether the 
claimed "seizures," "spells," or 
"disassociative" periods can be 
attributed to neurological diagnosis.  If 
so, the examiner should comment on 
whether the veteran's PTSD caused or has 
aggravated such neurological disorder. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a seizure disorder or any 
other disability manifested by blackout 
spells, and whether a higher rating is 
warranted for PTSD from January 14, 2004.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


